DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on September 20, 2021. Claims 1-10 and 23-31 are pending. All of the indefiniteness rejections of claims 1-10 are withdrawn due to the amendment, except for the indefiniteness rejection of claim 9 which still recites a pressure ratio without establishing environmental and operating conditions with respect to the claimed range.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed September 20, 2021, with respect to the rejection(s) of claim(s) 1-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Poumarede (US 2018/0187604) in view of Johnson (US 2008/0125930).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to recite controlling the second engine to produce a second power output less than the first power output without receiving power input from the first engine. There is no support for the negative limitation without receiving power input from the first engine, and the description is silent as to whether the second engine receives power input from the first engine. Note that par. 85 describes that the acceleration of the engine may operate without assistance from an external power source for imparting power to the engine for HP spool acceleration. The support in par. 85 does not establish that the second engine does not receive power from the first engine, and par. 85 just pertains to the acceleration of the HP spool. Furthermore, it is unclear whether this mode would apply to entire range of fuel flows. Note that when the second engine operates at 99.5% less fuel, the engine would be operating a slower rotational rate and would result in a slower response for the 2nd engine to speed up without assistance. As applicant noted, there is a need for engines operating at idle to rapidly speed back up (par. 3 of the specification). Note that prior art references specifically address this problem by assistance via mechanical connection, diverting flow, stored energy systems, or other means (see Dickey (US Patent 3,869,862), Poumarede (US 2018/0187604)). Since applicant is silent about whether there is assistance to an idle engine for accelerating the engine to operating speeds, and does not address how the engine operates to eliminate assistance devices, it raises doubt to possession of the claimed invention at the time of filing. Claims 2-10 and 23 fail to comply with the written description based on their dependence on claim 1.
	Claim 6 further recites “the first power output as a control input variable”, however there is not support for the first power output being a control input variable. Note that par. 32 describes power or rotor speed demand as an input variable, and par. 100 describes the control based on the power or rotor speed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9 and 30 recites a pressure ratio associated with the low pressure compressor, however it is unclear what the environmental and operating conditions are with respect to the claimed range. Note that temperature, altitude, humidity and rotational speed of the gas turbine would affect the pressure ratio achieved by the compressor.
Claim 30 recites the limitation "the low pressure compressor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poumarede (US 2018/0187604).
In regards to claim 24, Poumarede discloses a method of operating a multi-engine system of a rotorcraft, the multi-engine system including a first engine (GT1), a second engine (GT2), and a gearbox (MGB) drivingly coupling the first and second engines to a rotor of the rotorcraft, the method comprising: 
during a cruise flight segment of the rotorcraft (par. 71 “cruising stage”, Fig. 5), controlling the first engine to provide a first power output, the first power output driving the rotor to maintain the cruise flight segment (par. 49, Figs. 1, 5, with GT1 driving the MGB and GT2 operating in super idle); and
during the cruise flight segment of the rotorcraft, controlling the second engine (GT2) to operate in a standby mode (Fig. 5) wherein the second engine provides a second power output to the rotorcraft (“zero”, par. 73) that is less than the first power output of the first engine, the second power output of the second engine when operating in the standby mode being between 0% to 1% of a rated full-power of the second engine (par. 73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604) in view of Sweet (US Patent 9,217,376).
	In regards to claims 1-3, Poumarede discloses a method of operating a multi-engine system of a rotorcraft, the multi-engine system including a first engine (GT1), a second engine (GT2), and a gearbox (MGB) drivingly coupling the first and second engines to a rotor of the rotorcraft, the method comprising:
during a cruise flight segment of the rotorcraft (par. 71 “cruising stage”, Fig. 5), controlling the first engine to provide a first power output, the first power output powering the rotorcraft to maintain the cruise flight segment (par. 49, Figs. 1, 5, with GT1 driving the MGB and GT2 operating in super idle); and
during the cruise flight segment of the rotorcraft, controlling the second engine to produce a second power output (zero, par. 73) without receiving power input from the first engine, the second power output defined by a fuel flow to the second engine (par. 73, Fig. 5).
Poumarede does not disclose the flow fuel to the second engine that is between 70% and 99.5%, 70% and 90%, and 80% and 90% less than a fuel flow provided to the first engine, when the first engine is providing the first power output.
The claimed range is obvious based on optimization of a result effective variable (fuel flow of an idling engine). Poumarede discloses a low-cost cruising stage (par. 71) which reduces the flow rate of fuel (par. 73) and enables fuel consumption to be low (par. 73). The fuel flow rate of the second engine (GT-2) is minimized to reduce cost. Additionally, the fuel flowrate at low power is related to speed of rotation of the engine (see Sweet Fig. 3, low power mode associated with 0-200 pph/0-80% NG), and relates to the speed of restart of the engine (see Background par. 3). Consequently, one of ordinary skill in the art would recognize the fuel flow of an idling engine as a result effective variable, since the value affects the cost of operation in a cruising state and response of the engine during restart.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of operating a multi-engine system of Poumarede in order to optimize the fuel consumption and responsiveness of the idling engine. Since the fuel flow rate is directly tied to the 
In regards to claims 25-27, Poumarede discloses all of the claimed steps as set forth in the rejection of claim 24 above, except the flow fuel to the second engine that is between 70% and 99.5%, 70% and 90%, and 80% and 90% less than a fuel flow provided to the first engine, when the first engine is providing the first power output.
The claimed range is obvious based on optimization of a result effective variable (fuel flow of an idling engine). Poumarede discloses a low-cost cruising stage (par. 71) which reduces the flow rate of fuel (par. 73) and enables fuel consumption to be low (par. 73). The fuel flow rate of the second engine (GT-2) is minimized to reduce cost. Additionally, the fuel flowrate at low power is related to speed of rotation of the engine (see Sweet Fig. 3, low power mode associated with 0-200 pph/0-80% NG), and relates to the speed of restart of the engine (see Background par. 3). Consequently, one of ordinary skill in the art would recognize the fuel flow of an idling engine as a result effective variable, since the value affects the cost of operation in a cruising state and response of the engine during restart.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of operating a multi-engine system of Poumarede in order to optimize the fuel consumption and responsiveness of the idling engine. Since the fuel flow rate is directly tied to the cost of fuel and time to restart an idling engine, one skill in the art would have been motivated to configure the fuel flow rates to the second engine for reducing fuel consumption and/or controlling responsiveness of the idling second engine, in order to discover the optimal workable ranges of fuel flow of the second engine.
s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604) in view of Sweet (US Patent 9,217,376) and in further view of Gordon (US 2015/0081193 A1).
	In regards to claim 4, the method of Poumarede contains all of the claimed steps as set forth in claim 1, except the step of controlling the second engine includes using the fuel flow to the second engine as a control input variable to a controller of the multi-engine system.
	Gordon discloses a step of controlling a second engine (Engine 1) includes using a fuel flow (“representative of …fuel flow” par. 20) to the second engine (Engine 1) as a control input variable to a controller (106) of the multi-engine system (Fig. 1).
	Poumarede discloses a fuel flow being controlled (par. 73), however does not explicitly disclose using a flow rate to the second engine as a control input variable to a controller of the multi-engine system. Gordon, which is also directed to a multi-engine system, discloses using a flow rate as a control input variable to a controller which are used to maximize the remaining useful life of the engines while satisfying the demand load (par. 1). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Poumarede by controlling a second engine by using the fuel flow to the second engine as a control input variable to a controller of the multi-engine system, as taught by Gordon, to maximize the remaining useful life of the engines while satisfying the demand load (Gordon par. 1).
	In regards to claim 5, the modified method of Poumarede comprises a step of decoupling the second engine from the gearbox (par. 73, “desynchronized from the MGB”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604) in view of Sweet (US Patent 9,217,376), and in further view of Cai (US Patent 9,500,138).
	In regards to claim 6, the method of Poumarede comprising the step of controlling the first engine includes driving the rotor of the multi-engine rotorcraft via a common gearbox (MGB, par. 49), and the step of controlling the second engine includes controlling the fuel flow rate to the second engine so that a 
	The modified method of Poumarede lacks the step of controlling the first engine is performed by using the first power output as a control input variable to the first engine.
	Cai discloses the step of controlling the first engine is performed by using the first power output (QPT) as a control input variable to the first engine (Figs. 3-4, 6).
	Poumarede discloses a twin-engine, however does not explicitly disclose the step of controlling the first engine is performed by using the first power output as a control input variable to the first engine. Cai, which is also directed to a multi-engine system, discloses a control system for a twin engine rotorcraft which uses the first power output as a control input variable to the first engine to make the operation of the twin gas turbines responsive to the measured power output. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Poumarede by controlling the first engine using the first power output as a control input variable to the first engine, as taught by Cai, to utilize a known load sharing control system responsive to the actual power delivered.

Claims 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604) in view of Sweet (US Patent 9,217,376), and in further view of Levasseur US 2015/0233302).
	In regards to claim 7, the method of Poumarede contains all of the claimed elements as set forth in the rejection of claim 1, except modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine.
	Levasseur discloses modulating a set of variable guide vanes (62) upstream of a lower pressure compressor (LPC 44) of an engine (Fig. 1).
	Poumarede discloses an idling gas turbine, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine. Levasseur, which is 
	In regards to claim 9, the modified method of Poumarede comprises during the cruise flight segment, the controlling the second engine to provide the second power output further comprises controlling the lower pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure of the second engine between 0.9 to 2.5 (Levasseur discloses a low pressure compressor increase of 2-6 psi which would result with a ratio within the claimed range, Fig. 4).
	In regards to claim 10, the modified method of Poumarede comprises controlling the fuel flow to the second engine which, as modified above, is optimized according minimizing fuel flow and responsiveness. Note that the further recitation of the fuel flow to the second engine between 20% and 10% of a reference fuel flow to the second engine, the reference fuel flow corresponding to one of a take-off fuel flow and a cruise fuel flow, would be obvious in order to optimize the fuel consumption and responsiveness of the idling engine. Since the fuel flow rate is directly tied to the cost of fuel and time to restart an idling engine, one skill in the art would have been motivated to configure the fuel flow rates to the second engine for reducing fuel consumption and/or controlling responsiveness of the idling second engine, in order to discover the optimal workable ranges of fuel flow of the second engine.

Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604) in view of Sweet (US Patent 9,217,376), and in view of Levasseur US 2015/0233302), and in further view of Caubet (US 2002/0061249).
	In regards to claim 8, the modified method of Poumarede lacks the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular 
	Caubet discloses the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor (table, par. 21 with a range of +30 degrees to -10 degrees within the claimed range, see Figs. 1-2 with 0 degrees aligned in the axial direction which is generally aligned with the direction of airflow).
	The modified method of Poumarede comprises modulating a variable guide vane, however does not specify that the modulating of the vanes of between +80 degrees and -25 degrees. Caubet, which is also directed to a gas turbine, discloses a variable guide vane for a compressor within the claimed range which enables operation at minimal clearances improving the efficiency (par. 3). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Poumarede by modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor, as taught by Caubet, to provide minimal clearances throughout the operating range improving the efficiency of the compressor (Caubet par. 3).
	In regards to claim 23, the modified method of Poumarede lacks modulating a second set of VGVs upstream of a high pressure compressor of the second engine.
Levasseur discloses modulating a second set of VGVs (64) upstream of a high pressure compressor of the second engine (Fig. 5).
	Poumarede discloses a gas turbine engine operating at a part load, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a high pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the high pressure compressor to optimize turbine efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to .

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604) and in view of Levasseur US 2015/0233302).
	In regards to claim 28, Poumarede discloses all of the claimed elements as set forth in the rejection of claim 1, except modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine.
	Levasseur discloses modulating a set of variable guide vanes (62) upstream of a lower pressure compressor (LPC 44) of an engine (Fig. 1).
	Poumarede discloses an idling gas turbine engine, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the low pressure compressor to optimize turbine efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Poumarede by modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine, as taught by Levasseur, to regulate airflow into the low pressure compressor to optimize turbine efficiency at part loads.
In regards to claim 30, as far as it definite, Poumarede discloses all of the claimed elements as set forth in the rejection of claim 24, except during the cruise flight segment, the controlling the second engine to provide the second power output further comprises controlling the lower pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine between 0.9 to 2.5. 
	Levasseur discloses controlling the lower pressure compressor (LPC 44) of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine between 0.9 to 
	Poumarede discloses an idling gas turbine, however is silent about the pressure ratio of the low pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine with part load operations (see VGV), discloses a low pressure compressor which operates within the claimed pressure ratios and has variable guide vanes to improve efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Poumarede by controlling the lower pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine between 0.9 to 2.5, as taught by Levasseur, to provide a low pressure compressor to optimize turbine efficiency at part loads.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604) in view of Levasseur US 2015/0233302), and in further view of Caubet (US 2002/0061249).
	In regards to claim 29, the modified method of Poumarede lacks the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor.
	Caubet discloses the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor (table, par. 21 with a range of +30 degrees to -10 degrees within the claimed range, see Figs. 1-2 with 0 degrees aligned in the axial direction which is generally aligned with the direction of airflow).
	The modified method of Poumarede comprises modulating a variable guide vane, however does not specify that the modulating of the vanes of between +80 degrees and -25 degrees. Caubet, which is also directed to a gas turbine, discloses a variable guide vane for a compressor within the claimed range which enables operation at minimal clearances improving the efficiency (par. 3). Thus, it would have been obvious .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poumarede (US 2018/0187604).
In regards to claim 31, Poumarede discloses controlling the fuel flow to the second engine which, as modified above, is optimized according minimizing fuel flow and responsiveness. Note that the further recitation of the fuel flow to the second engine between 20% and 10% of a reference fuel flow to the second engine, the reference fuel flow corresponding to one of a take-off fuel flow and a cruise fuel flow, would have been obvious in order to optimize the fuel consumption and responsiveness of the idling engine. Since the fuel flow rate is directly tied to the cost of fuel and time to restart an idling engine, one skill in the art would have been motivated to configure the fuel flow rates to the second engine for reducing fuel consumption and/or controlling responsiveness of the idling second engine, in order to discover the optimal workable ranges of fuel flow of the second engine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

10/27/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/3/2021